OPINION ON REHEARING
PER CURIAM.
This cause is before the court on the following motions: Appellant’s Motion for Rehearing or Clarification; Appellee’s Motion for Rehearing or Clarification of Decision; and Appellants’ Response to Appel-lee’s Motion for Rehearing or Clarification of Decision.
Appellants’ motion for clarification is granted to the extent that our September 20, 1989, order on appellee’s application for award of attorney’s fees should be clarified as follows:
The remand to the trial court for consid- ■ eration of an award of attorney’s fees if appellant is successful in it’s motion to dismiss for lack of jurisdiction does not preclude further consideration of a request for attorney’s fees under section 718.303(1), *1232Florida Statutes (1977), should appellant lose on jurisdiction but ultimately prevail on the merits.
The remaining, motions are denied.
DOWNEY, POLEN and GARRETT, JJ., concur.